DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the language used is not proper for US patent abstract practice; e.g. (“An illustrated view of the exemplary sun protective body barrier for protecting a left hand and arm is presented” is language redundant to the title and parentheses in the abstract are reserved for direct reference to actual drawing reference numerals.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
	Claim 1 recites, “sleeve comprising:” and then recites “a palm portion…”.  It is not clear how a sleeve can have a “palm portion” when the claim already has a hand covering with a palm area claimed.  Possibly the claim is meant to recite the “palm portion” as an element of the ‘hand covering’ section.  It is not clear to the examiner based on the specification and drawings whether the “palm portion” of the sleeve is a separate element than “a palm” of the hand section or is referring to the “palm” of the hand covering recited in the claim.
	Claims 2-5, 11, 17, and 18 are objected to, as claims 2-5 and 11 use parentheses which are only properly used in claims when referencing drawing reference numerals, the presence of the parentheses do not make clear that their contents are actual claimed limitations; while claims 17 and 18 recite a trademark which is improper language for claims and should be replaced by the generic terminology for the trademark.
	The examiner attempts to address the claims to the extent that they are understood.
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-11, 13-15, 17 and 18 to the extent they are understood is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0066810 (Marcus).
Regarding claims 1, 8, 9, 10, 13, 14, 17 and 18, ‘810 discloses: a sun protective body barrier for protecting a left hand and arm when driving (device 10 in fig. 1 does function to provide sun protection/barrier/coverage of the left arm while driving; the “for protecting…” recitation is considered intended use functional language in the preamble of the claim),
the sun protective body barrier (10, fig. 1) comprising:
a hand covering (12, fig. 2a), the hand covering comprising:
a plurality of fingers (unnumbered fingertips seen clearly in fig. 2a), wherein each of the plurality of fingers having a tip (unnumbered fingertips seen clearly in fig. 2a);
an inside having a palm and a bottom (seen in fig. 2a and inherent to the structure shown), an edge, wherein the edge being around the hand covering (shown clearly in fig. 2a inherently and explicitly having an edge around the hand covering 12) and a strap (‘810 discloses elastic interlaced string ties/straps and hook and loop or VELCRO® as the coupling device used, pars 24, 26 and 27), wherein

outside of the hand covering (fig. 1 clearly shows coupling between the hand covering 12 and the sleeve/wrist covering 14 near the bottom of the outside of the hand covering 12 as claimed);
a sleeve (14, fig.1, 3a and 3b), the sleeve comprising:
a top, a bottom, a middle portion, an elbow area, an edge and a border (seen clearly in figs. 1, 3a, 3b and inherent to the structure shown; distal end portion will be an “elbow area” for a small wearer as humans exist in near infinite size and dimensions); and 
a palm portion (unnumbered palm portion shown clearly in fig. 2a), the palm portion being open such that the inside of the hand covering being accessible (fig. 2a shows clearly an unnumbered opening to allow access to the inside palm area of hand covering 12), wherein the inside of the hand covering and sleeve having a padding/or reinforcement at the edges/borders of the hand and sleeve coverings (‘810 teaches explicitly, “the coupled hand covering 12 and forearm covering 14, protect the wearer from scratches, abrasions, cuts, and damage to the skin of at least the hand and the forearm. Thus, the article of clothing 10 may be configured to be used for activities where the forearm could be injured, such as when falling while bicycling, skateboarding, or other activities. Therefore, the article of clothing 10 protects the hand and forearm from foreign objects such as, rocks, pebbles, dirt, leaves, gravel, sticks, stones, any sharp or dull object or any irregularly shaped object (par. 14, detailed description).
Materials that can be used to manufacture the article of clothing 10 may include latex, rubber, neoprene, polyvinyl chloride, nitrile vinyl, any moldable material, any water proof material, or any material impervious to water known in the art, or any combinations thereof. Additional materials may include artificial fleece, hard-faced fleece, Gortex.RTM., and other materials having a high degree of elasticity (par. 15, detailed description).”  Such a construction would provide “padding” to an inside of the hand covering and ‘reinforcement’ at the edges/borders of the hand and sleeve sections.
	It is arguable that the teachings of ‘810 do not fully disclose the recited teachings above in one anticipatory embodiment.
	However, the teachings recited above do teach all claimed elements recited above so as to arrive at a hand and arm covering device that provides desired coverage and protection of the hand and arm.
	Therefore it would have been obvious to one of ordinary skill in the art of garment design and manufacture prior to filing the invention to produce a hand/wrist covering device including the known elements taught by ‘810 to result in a hand/arm covering device providing the desired coverage and protection of the hand and arm during use.
	Claims 2-5 are claims to the dimensions of the hand and wrist-covering device not explicitly disclosed by ‘810.
	‘810 explicitly teaches, “the hand covering 12 and forearm covering 14 may be manufactured in various sizes to fit children, young adults, and adults. Therefore, the forearm covering 14 may be tailored in a cylindrical profile having a plurality of diameters. Various diameters may be proportional to the diameter in relationship to the size of a child's or adult's hand, wrist, or forearm--as known and understood through human ergonomics (par. 20, detailed description).”
	Further, the MPEP is clear: 
Changes in Size/Proportion
In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.).
In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Changes in Shape
In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
	Therefore as no showing of criticality nor unexpected results are shown as a result of the claimed dimensions of the device, it would have been obvious to one of ordinary skill in the art of garment design and manufacture prior to the filing the invention to modify any of the dimensions of the device taught by ‘810 so the device could be worn and used properly by various humans of various sizes as explicitly taught by ‘810 as cited above.

	Regarding claims 8-10, 13 and 14; these claims recite certain areas of the device are ‘reinforced’.  ‘810 does not explicitly disclose these areas as reinforced.
 	However, ‘810 does explicitly teach, “Alternatively, the forearm covering 14 may have multiple layers of material that insulate the skin…”.   These additional or reinforcing layers are provided so as to provide additional protecting function to the wearer.
	Therefore it would have been obvious to one of ordinary skill in the art of garment design and manufacture prior to the filing date of the invention to modify any desired areas of the device taught by ‘810 to include additional or ‘reinforcing’ layers so as to provide the user with increased layers of protective material to increase protection/coverage to the desired areas.
	Regarding claim 11, the modified teachings above already teach as obvious the use of plural elastic ties/straps but they do not explicitly disclose 4 straps as in claim 11.
	However, the MPEP is clear:
	Duplication of Parts 
In re  Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a “web” which lies in the joint, and a plurality of “ribs” projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).”
	Instantly, there is no showing of an unexpected result arising from use of 4 tie straps versus any other number of tie straps.  Since no patentable significance is disclosed it would have been obvious to one of ordinary skill in the art of garment design and manufacture prior to the filing date of the invention to duplicate the number of plural elastic ties/straps as desired to arrive at the desired level of adjustable attachment of the plural elastic ties/straps taught by ‘810.
	Regarding claims 17 and 18, as previously cited from ‘810 above use of VELCRO® for the coupling device is already fully disclosed.
	Regarding claim 15, as previously cited from ‘810 above use of VELCRO® for the secure and removable attachment of the coupling device is already fully disclosed.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘810 in view of US 4261649 (Richard).
‘810 does not teach claimed mylar material.
‘810 does teach the materials used are quite variable as it teaches explicitly, “Materials that can be used to manufacture the article of clothing 10 may include latex, rubber, neoprene, polyvinyl chloride, nitrile vinyl, any moldable material, any water proof material, or any material impervious to water known in the art, or any combinations thereof. Additional materials may include artificial fleece, hard-faced fleece, Gortex.RTM., and other materials having a high degree of elasticity. In an embodiment, 
Additionally, ‘649 is referenced as it teaches mylar is used to provide reflection of sun rays to a reflective sunscreen device.
 	Therefore it would have been obvious to one of ordinary skill in the art of garment design and manufacture prior to the filing date of the invention to modify the materials used in the device taught by ‘810 to further include mylar material on the surface of the device to provide the device with increased reflective properties so as to reflect sunrays to provide enhanced sun ray reflective/protective properties to the ‘810 device.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘810 in view of US 2002/0193719 (Yewer, JR).
‘810 does not teach the elastic ties/straps stitched to the surface of the device.
However, ‘719 is cited as it teaches a hand/wrist covering device and states, “Elongated elastic straps 14 and 16 are stitched to the side of the body 12 at 17 opposite from U-shaped thumb slot 24 so as to be wrapped around the body 12 and attached to themselves with hook and loop material to secure them in the position of FIG. 1. An adjustable thumb strap 18 is made of an elastic material and stitched or integral with one edge of the thumb slot 24. The thumb strap 20 has its inner face provided with loop material 20, and is curved so as to be concave on the side adjacent to the thumb and convex on the opposite side. A patch of hook material 22, which may be either straight or curved, is stitched onto the body 12 immediately adjacent to the thumb slot 24 on the side of the slot 24 opposite from where the thumb strap 20 is 
 	Therefore it would have been obvious to one of ordinary skill in the art of garment design and manufacture prior to the filing date of the invention to modify the elastic ties/strips of ‘810 to be stitched to the surface of the device to provide secure attachment of the straps to the device in position on the device.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘810 in view of US 2007/0028345 (McCarty).
‘810 does not teach “leather” but does as cited above clearly recognize the highly variable nature of materials used to form the hand/arm covering device.
Further, ‘345 is cited as it teaches explicitly, “a driving sleeve” for protection from direct sunlight while driving can be made from “almost any fabric could be utilized, including, but not limited to, vinyl, leather, and velvet (par. 20, detailed description).”
 	Therefore it would have been obvious to one of ordinary skill in the art of garment design and manufacture prior to the filing date of the invention to modify the hand/arm covering device of ‘810 to be made of leather so as to arrive at a hand/arm covering sleeve that is also used to provide protection of the arm from direct sunlight while driving.
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Various arm covering devices are attached to establish the general state of the art.




                                                                                                                                                                                                 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H MUROMOTO JR whose telephone number is (571)272-4991.  The examiner can normally be reached on M-Th 730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT H MUROMOTO JR/Primary Examiner, Art Unit 3732